Citation Nr: 1020893	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating in excess of 10 
percent for a left knee strain.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION


The Veteran had active service from August 2000 to January 
2005 and from February 2007 to November 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This appeal was subsequently 
transferred to the St. Petersburg, Florida, RO.

The Board notes that in a November 2009 Decision Review 
Officer Decision, a clear and unmistakable error was found in 
the evaluation of the left knee strain and a retroactive 
increased evaluation of 10 percent disabling was established 
effective November 16, 2007.  However, a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an initial 
increased rating in excess of 10 percent for a left knee 
strain remains on appeal before the Board.


FINDINGS OF FACT

1.	The Veteran's flexion in his left knee was not limited to 
30 degrees at any point during the appellate period.

2.	There is no evidence during the appeal period that the 
Veteran's left knee disability has manifested lateral 
instability or recurrent subluxation; ankylosis of the 
joint; dislocation of the cartilage; or incapacitating 
exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability were not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260, 5003, 5010, 5024, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120 21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter 
dated in January 2008 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1) (2009).  See 
also Quartuccio, at 187.  The January 2008 letter also 
fulfilled the VA's notice requirements regarding informing 
the Veteran of how effective dates are assigned, in 
compliance with Dingess/Hartman v. Nicholson,  19 Vet. App. 
473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining in-service treatment and 
personnel records, and affording him VA medical examinations 
for his left knee disability.  Significantly, the Veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Initial Increased Rating

As noted above, the Veteran claims that his service-connected 
left knee disability are more disabling than currently 
evaluated.  It is noted that service connection was 
established for this disability in the currently appealed 
March 2008 decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, in an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62(1994). 

The Veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5014-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5014 pertains to 
osteomalacia.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  
Diagnostic Code 5260 pertains to limitation of flexion of the 
leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic 
Code 5261, which contemplates limitation of extension of the 
leg, is also applicable in this instance.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.




Diagnostic Code 5014 is to be rated on limitation of motion 
of the affective part, as degenerative arthritis.  Diagnostic 
Code 5003, degenerative arthritis, provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

For purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45(f).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Code 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.

Turning to the relevant evidence of record, the Veteran was 
afforded a VA examination in January 2008.  The Veteran 
complained that severe constant pain in the left knee and had 
a mild antalgic gait.  He denied the use of canes, crutches, 
walkers, braces, or wheelchairs.  The Veteran, who is 
employed as a customs officer, "has difficulty in prolonged 
standing and walking for more than a half hour, walking up 
and down steps, climbing and squatting due to his left knee 
pain" which also interferes with his daily living. 

A physical examination of the "active and passive range of 
motion with the use of a goinometer... revealed flexion and 
extension of 0 to 90 degrees.  There was evidence of mild to 
moderate pain of the left knee noted from 80 degrees to 90 
degrees."  The range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance with 
repetitive use.  There were no flare-ups or instability and 
with negative drawer and McMurray signs.  In addition, the 
Veteran had "mild to moderate tenderness along the anterior 
aspect of the left knee but no swelling and no crepitus."  
The Veteran was diagnosed with left knee strain with range of 
motion abnormality, mildly to moderately active.

The Veteran was afforded another VA examination in November 
2009.  The Veteran indicated he was experiencing recurrent 
pain that was aggravated by standing longer than 30 minutes 
or walking longer than 1/4 mile.  The Veteran has reported 
intermittent, occasional use of a brace.  There were no 
constitutional symptoms or incapacitating episodes of 
arthritis.

Upon examination the Veteran's left knee had active motion 
from 0 to 110 degrees with pain.  Extension of the left knee 
was normal.  There was no deformity, giving way, instability, 
stiffness, weakness, incoordination, or flair-ups.  However, 
the Veteran continued to experience pain, decreased speed of 
joint motion, and antalgic gait.  There were no episodes of 
dislocation, subluxation, locking or effusions.  There was 
evidence of pain following repetitive motion but no 
additional limitations after three repetitions of range of 
motion.  The Veteran's left knee had no evidence of 
ankylosis.   

X-ray of the left knee revealed "no evidence of any 
fractures or dislocations.  Narrowing of the femoral patellar 
joint [was] noted.  Soft tissue masses, periosteal reaction 
or abnormal calcification [were] not demonstrated."  The 
impression was of mild degenerative osteoarthritic changes of 
the femoral patellar joint.   

The examiner diagnosed the Veteran with degenerative disease 
of the left knee and found no significant effects impacting 
the Veteran's occupation.  However, there were some effects 
to his daily activities; namely chores, exercise, sports, 
recreation, and driving.

In light of the evidence the Veteran is not entitled to an 
increased rating for his left knee disability at any point 
during the relevant time period.  The Veteran's left knee 
disability is manifested by a limited range of motion and 
pain on motion.  However, at no point during the appeal 
period was the Veteran's flexion in his left knee limited to 
30 degrees as required for the 20 percent rating under 
Diagnostic Code 5260.  The Veteran's flexion exceeded this 
range in both C&P examinations and there is no other evidence 
indicating that the Veteran had flexion limited to 30 
degrees.  The Board has considered functional loss due to 
pain, etc., and notes that on examination the Veteran's pain 
was well after the 30 degrees flexion required for the higher 
rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether any other relevant 
diagnostic code would allow for a higher disability rating at 
any time during the pendency of the Veteran's claim. However, 
the evidence of record does not demonstrate that the Veteran 
has exhibited any symptoms that would warrant the application 
of any other diagnostic code throughout the pendency of the 
claim.  The Veteran's left knee disability does not manifest 
instability, ankylosis, or tibia malunion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  And, 
left knee extension has not been shown to be limited (hence a 
separate evaluation under Diagnostic Code 5261 is not 
warranted).  As such, the Veteran would not be entitled to a 
higher disability evaluation under any other diagnostic code, 
and his claim is denied.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  Here, the record 
indicates that the Veteran is employed.  As such, 
consideration of TDIU is unnecessary because the Veteran is 
currently employed.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
increased rating for the Veteran's left knee strain, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Furthermore, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the Veteran's 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher rating on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing the disability results in 
marked interference with employment.   His disability has not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial increased rating in excess of 10 
percent for a left knee strain is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


